Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group I in the reply filed on 10/28/2021 is acknowledged.   Claims 12-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 5, it is not clear if it is directed to a razor or a combination of razor and charging base.  While the preamble merely states a razor, the body of the claim sets forth a combination of razor and charging base.  Similarly, in claims 6-11, it is not clear if it is directed to a razor or a combination of charging base (claim 6), electronic computer 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Freund (US 2006/0026841).
Regarding claim 1, Freund discloses the invention substantially as claimed including a razor comprising: a handle (e.g., 1), a blade cartridge (e.g., 2) pivotally and removably attachable to the handle (e.g., via 8) and including a plurality of blades (e.g., 4) and a first processor (e.g., 42) for collecting, storing and transferring data, and the microprocessor uniquely identifying the blade cartridge and the data (e.g., paragraphs [0007], [0025]-[0026], [0034]); and a rechargeable power source (e.g., 15) for powering the microprocessor but fails to explicitly teach the first processor as a microprocessor.  Instead, Freund teaches a microcontroller (e.g., paragraph [0034]).  However, Freund 
	Regarding claim 2, the modified Freund teaches a second microprocessor (e.g., at 16, paragraph [0030]) in the handle, and the first microprocessor and the second microprocessor both structured for communicating with each other (e.g., via 46, 48).
	Regarding claim 3, the modified Freund teaches the first microprocessor and the second microprocessor communicate with each other using near field communication since the microprocessors on the modified Freund uses contactless exchange of data over short distances.
	Regarding claim 4, the modified Freund teaches the first microprocessor includes a near field communication chip (e.g., microchip, paragraph [0024]) and the second microprocessor includes a near field communication chip (e.g., RFID, paragraph [0028]), and the near field communication chips allowing wireless communication between the first and second microprocessors, including transferring and receiving the data, and storing the data (e.g., paragraph [0026]).
Claims 5-11 are rejected under 35 U.S.C. 103 as being unpatentable over Freund (US 2006/0026841) in view of Panagiotopoulou (US 2021/0146562).
Regarding claims 5-8 and 10-11, the modified Freund fails to explicitly teach a charging base for charging the rechargeable power source as presently claimed in claim 5, wherein the charging base is structured and disposed for wirelessly communicating with the first microprocessor in the blade cartridge and the second microprocessor in the handle as presently claimed in claim 6, wherein the charging base is further structured and disposed for communicating with an electronic computer device as presently claimed in claim 7, wherein the electronic computer device communicates with a remote server as presently claimed in claim 8, wherein the electronic computer device communicates with the Internet as presently claimed in claim 10, and wherein the electronic computer device is a smartphone as presently claimed in claim 11. Panagiotopoulou teaches a razor apparatus including a charging base (e.g., 18, paragraph [0029]) as claimed in claim 5, wherein the charging base is structured and disposed for wirelessly communicating with the each of shaver (e.g., 12) and the charging base as claimed in claim 6 (e.g., paragraphs [0036]-[0037]), the charging base is in communication with a user device (e.g., 20, paragraphs [0036]-[0037], i.e., an electronic computer device as claimed in claim 7), the user device is in communication with a merchant unit (e.g., 22, paragraphs [0036]-[0037], i.e., a remote server as claimed in claim 8) are in operative communication with one or more the other components wherein the communication transmits and receives data signals through .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Rothschild, Goldfarb, Yoganandan, Brette, Zafiropoulos are cited to show related devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN CHOI whose telephone number is (571)272-4504. The examiner can normally be reached M-F 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 5712724483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN CHOI/           Primary Examiner, Art Unit 3724